\OOO\]O\Ul-I>~b~)l\)

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Cas<§

 

 

Stephen D. Finestone (125675)
Jennifer C. Hayes (197252)

Ryan A. Witthans (301432)
FINESTGNE HAYES LLP

456 Montgomery Street, 20th Floor
San Francisco, California 94104
Telephone: (415) 616-0466
Facsirnile: (415) 398-2820
stinestone@fhlawllp.com

jhayes@fhlawllp.com

rwitthans@fhlawllp.com

Attomeys for Creditor

Aggreko
UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN FRANCISCO DIVISION
In re Case No. 19-30088-DM
Chapter 11
PG&E CORPORATION, Hon. Denm`s Montali

Debtor-in-Possession.

 

Case No. 19-30089-DM
In re Chapter 11
Hon. Dennis Montali

PACIFIC GAS AND ELECTRIC
COMPANY, DECLARATION OF FRANK PIZZILEO
IN SUPPORT OF AGGREKO’S
Debtor-in-Possession. RESPONSE TO CERTAIN FIRST DAY
MOTIONS

Date: January 31, 2019

Time: 10:00 a.m.

Ctrm: 450 Golden Gate Ave., 16th Floor
San Francisco, CA 94102

 

 

I, Frank Pizzileo, declare as follows:

l. Except as indicated otherwise, I have personal knowledge of the matters set forth
in this declaration and, if called upon to testify, I could and Would competently testify thereto. I
arn over 18 years of age. I am a Sales Manager of Aggreko with management responsibility for
the Debtors’ account, and l make this declaration in support of Aggreko’s Response to Certain

First Day Motions.

l
2 19-30089 DOC# 120 Filed: 01/30/19 Entered: 01/30/19 20248:05 Page 1 013

 

\DOO\)O\Ul-I>~DJN*-‘

Nl\)l\)[\)[\)[\)l\)[\)[\)»-\)-¢)-‘»-¢)-ir-di-Av-d»-¢>-¢
OO\]O\lJl-I>L)JI\)P_‘O\OOO\]O\LI|~PW[\)*~"O

Cas

 

2. As of the filing date, the Debtors owe Aggreko a total of $2,853,342.50.

3. The Master Services Agreement between Aggreko and the Debtors does not
prohibit Aggreko from filing liens.

4. Aggreko’s temporary power solutions are an integral part of the Debtors’ efforts to
provide their customers with reliable electric service when permanent power is not available.

5. Aggreko provides power to the Debtors’ customers when the Debtors de-energize
transmission lines, distribution lines, and/or substations to perform preventative maintenance,
upgrades, or repairs, or to prevent wildfires. Aggreko’s services have become a fully-integrated
program within the Debtors’ business and assist with compliance of PUC guidelines on CAIDI,
SAIDI, and SAIFI metrics.

6. Aggreko is one of only two suppliers approved by the Debtors to provide its
specific services to the Debtors, and it is the only supplier capable of providing certain
specialized equipment that integrates directly With the Debtors’ power distribution system. For
example, Aggreko’s “PowerPak” system provides up to 500 kW of power at distribution-level
voltage With electrical protection and a “plug-and-play” grid interface, all contained in one trailer.
The Debtors utilize the PowerPak system to restore power quickly for up to 300 customers when
an unexpected power outage occurs. Aggreko also designed and provides a specialized medium-
voltage switchgear to integrate with the Debtors’ grid that allows the Debtors to seamlessly
transfer customers from the grid to Aggreko’s generators at the start of a planned clearance, and
back to the grid at the end.

7. The Debtors use Aggreko’s medium-voltage power solution, along with the
specialized equipment mentioned above, as part of their Wildtire Prevention Program. The
Debtors utilize Aggreko’s downstream power generation capabilities when they identify that a
section of electrical line is in a high-risk fire zone such that a shutdown of that line is required.
Affected customers can include critical facilities (e.g., jails, hospitals, government buildings,
traffic signals, fire departments, 911 centers, police departments, etc.) that would present a safety

risk to the public if left unpowered.

2
32 19-30089 DOC# 120 Filed: 01/30/19 Entered: 01/30/19 20248:05 Page 2 013

 

 

\10\\/\4>

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Cas

 

8. Further, in the ordinary course of business, the Debtors rely on Aggreko’s
equipment and services to mitigate the reliability impact of planned and unplanned outages and
ensure a continuous supply of electricity to the Debtors’ customers.

//

//

I declare under penalty of perjury that the above statements are true and correct. This

declaration is executed on January 30, 2019, in 57L z 0 {/ /"< ,

/11/) .
/S/ //zf///(/€; Q%M`
//'/

 

, \

F rank Pizzileo

32 19-30089 DOC# 120 Filed: 01/30/19 Er§tered: 01/30/19 20248:05 Page 3 013

 

 

